           Case 1:19-cv-00136-NDF Document 1 Filed 06/27/19 Page 1 of 3
KEN McCARTNEY, Bar No. 5-1335
The Law Offices of Ken McCartney, P.C.
Post Office Box 1364
Cheyenne, WY 82003
Tel (307) 635-0555
Email: bnkrpcyrep@aol.com

                   IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF WYOMING

In re:                                               )
         DENNIS MEYER DANZIK,                        )
                                                     )        Case No. 19-20116
                                                     )          CHAPTER 7
                        Debtor.                      )
_________________________________                    )
                                           )
Dennis Meyer Danzik,                       )
                                           )
             Appellant,                    )
                                           )
      v.                                   )
                                           )
CWT Canada II Limited Partnership and      )
Resource Corporation,                      )
                                           )
             Appellees.                    )
               __________________________________________________

                 NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the appellant(s)

    1. Name of appellant: Dennis Meyer Danzik, the Debtor/Respondent.

    2. Position of appellant in the adversary proceeding or bankruptcy case that is the subject of
       this appeal:

          For appeals in an adversary proceeding.        For appeals in a bankruptcy case and not
                                                         in an adversary proceeding.
            Plaintiff
            Defendant                                    ; Debtor
            Other (describe) __________________            Creditor
                                                           Trustee
                                                           Other (describe)
                                                         __________________




                                                                                                    1
          Case 1:19-cv-00136-NDF Document 1 Filed 06/27/19 Page 2 of 3



Part 2: Identify the subject of this appeal

   1. Describe the judgment, order, or decree appealed from: The bankruptcy court’s Decision
      Memorandum on Motion to Dismiss Chapter 7 Case with Prejudice on a motion filed by
      CWT Parties and Judgment at docket no. 77 & 78 entered in the adversary case on June
      24, 2019

   2. State the date on which the judgment, order, or decree was entered: June 24th, 2019.


Part 3: Identify the other parties to the appeal

List the names of all parties to the judgment, order, or decree appealed from and the names,
addresses, and telephone numbers of their attorneys (attach additional pages if necessary):

      1. Parties: Movant               Attorney: Brad Hunsicker
      CWT Canada II Limited                      Markus Williams & Young, LLC
      Partnership and Resource                   106 E. Lincolnway, Suite 300
      Recovery Corporation                       Cheyenne, WY 82001
                                                 (307) 778-8178
                                                 bhunksicker@markuswilliams.com


                                       Attorney: Joshua D. Wurtzel
                                                   Schlam Stone & Dolan LLP
                                                   26 Broadway
                                                   New York, NY 10004
                                                   Telephone: (212) 344-5400
                                                   Facsimile: (212) 344-7677
                                                   jwurtzel@schlamstone.com




                                                                                               2
          Case 1:19-cv-00136-NDF Document 1 Filed 06/27/19 Page 3 of 3
Part 4: Optional election to have appeal heard by District Court (applicable only in certain
districts)

If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy Appellate
Panel will hear this appeal unless, pursuant to 28 U.S.C. § 158(c)(1), a party elects to have the
appeal heard by the United States District Court. If an appellant filing this notice wishes to have
the appeal heard by the United States District Court, check below. Do not check the box if the
appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

       ; Appellant(s) elect to have the appeal heard by the United States District Court rather
          than by the Bankruptcy Appellate Panel.



Part 5: Sign below


 /s/ Ken McCartney                                         Date: June 25th, 2019
 Signature of attorney for appellant


 Name, address, and telephone number of attorney:

 KEN McCARTNEY, Bar No. 5-1335
 The Law Offices of Ken McCartney, P.C.
 Post Office Box 1364
 Cheyenne, WY 82003
 Tel (307) 635-0555
 Fax; (307) 635-0585
 Email: bnkrpcyrep@aol.com




Fee waiver notice: If appellant is a child support creditor or its representative and appellant has
filed the form specified in § 304(g) of the Bankruptcy Reform Act of 1994, no fee is required.




                                                                                                      3
